Opinion filed May 27, 2016




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-16-00114-CV
                                   ___________

                IN THE INTEREST OF X.G.P., A CHILD

                    On Appeal from the 266th District Court
                             Erath County, Texas
                       Trial Court Cause No. CV-33116


                     MEMORANDUM OPINION
      Appellant has filed in this court a “Notice of Nonsuit” in which she states that
she “no longer desires to prosecute this suit.” We understand the “Notice of
Nonsuit” to be a motion to dismiss this appeal, and we have filed it as such. See
TEX. R. APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and the appeal is dismissed.


                                                    PER CURIAM


May 27, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.